Final Office Action
Claims 1-19 and newly added claims 20-22 were pending in this reissue of U.S. Patent No. 9,552,057 (hereinafter “the '057 patent” issued from application no. 13/687,771 (hereinafter “the '771 application”).  Upon entry of amendment filed 3/4/2022, claims 8, 10, 16, 19, and 22 have been amended, claims 17 and 18 have been cancelled, and claims 23-24 have been newly added. 
Accordingly, claims 1-16, 19 and new claims 20-24 are currently pending.

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘057 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Regarding the objection to claims 20 and 21 as being duplicates of claims 10 and 14, claim 10 has been amended adding the limitation “an external device interface” and is therefore no longer duplicate with claim 20.  Accordingly, this objection is withdrawn.  
New/amended claim 22 has been further amended to recite a controller which controls the display to display a broadcasting content and guide information…  This amendment overcomes the rejection of claim 22 under 112 1st and 2nd paragraph. 
Regarding the rejection of claim 22 under 35 U.S.C. 251, while the claim has been amended to now include display of guide information, but a broader version that omits the limitation of having a controller which controls the display to display a content and first voice guide information indicating voice commands available to control the electronic apparatus.   
Claim 22 still omits that the guide information is voice guide information and that guide information indicat[es] voice commands available to control the electronic apparatus.   
Accordingly, the recapture rejection of claim 22 under 35 U.S.C. 251 is maintained. 
Rejection under 35 U.S.C. 251 - RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 22-24 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    

(See MPEP §1412.02(I))

In this case, patent claim 10 recites:
a controller which controls the display to display a content and first voice guide information indicating voice commands available to control the electronic apparatus,

Newly added claim 22 omits the highlighted portion of claim 10 shown above and adds the term broadcasting:
a controller which controls the display to display a broadcasting content on a display of the electronic apparatus, 



During prosecution of the '771 application, claim 10 was amended on 5/18/2016 as follows:


    PNG
    media_image1.png
    426
    631
    media_image1.png
    Greyscale


Applicant asserted the following arguments in support of patentability:
Applicant respectfully traverses the rejections.
Without conceding the merits of the rejections, claim 1 is amended to recite:

A method for controlling an electronic apparatus, the method comprising:


    PNG
    media_image2.png
    323
    527
    media_image2.png
    Greyscale


Applicant respectfully submits Mingot in view of Yeh and Park fails to teach or suggest at least the above-emphasized features of claim 1.

(See ‘771 application, remarks filed 5/18/2016, p. 9-10, emphasis added by Applicant)
…Additionally, the cited references fail to provide any disclosure of the three-step process of first displaying first voice guide information indicating voice commands to control the electronic apparatus, then displaying second voice guide information including a plurality of voice commands corresponding to a plurality of external devices, and finally displaying third voice guide information indicating a plurality of voice commands available to control a selected external device.

(See ‘771 application, remarks filed 5/18/2016, p. 11, emphasis added by Examiner)
These argued claim limitations emphasized above, with respect to displaying a content and [displaying first voice guide information indicating voice commands to control the electronic apparatus] are omitted from new claim 22.  Thus, the broader aspects of the instant reissue claims relate to the subject matter surrendered in the original prosecution.  
While claim 22 has been amended to now include display of guide information, this broader version still omits the limitation of having a controller which controls the display to display a content and first voice guide information indicating voice commands available to control the electronic apparatus.   Claim 22 still omits that the guide information is voice guide information and that guide information indicat[es] voice commands available to control the electronic apparatus.   Dependent claims 23 and 24 are rejected for missing part/some of these limitations.  
Additionally, the claims have not been materially narrowed the instant reissue claims in other respects, therefore the recapture rule has not been avoided. 

Allowable Subject Matter
Claims 1-16, and 19-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments made during the original prosecution remain persuasive (See ‘771 application, remarks filed 5/18/2016, p. 9-11).  In particular, the Examiner agrees with Applicant’s following contention:
…Additionally, the cited references fail to provide any disclosure of the three-step process of first displaying first voice guide information indicating voice commands to control the electronic apparatus, then displaying second voice guide information including a plurality of voice commands corresponding to a plurality of external devices, and finally displaying third voice guide information indicating a plurality of voice commands available to control a selected external device.

(See ‘771 application, remarks filed 5/18/2016, p. 11)
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992